Citation Nr: 0825558	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-23 019	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The evidence on file indicates that the veteran served on 
active military duty from January 1976 to December 1978 and 
from January 1980 to July 1992.  

This case initially comes to the Board of Veterans' Appeals 
(Board) on appeal from the RO.  


FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy while serving on active duty, including during his 
active service in the Persian Gulf   

2.  A medically supportable diagnosis of PTSD based on a 
verified stressor or a potentially verifiable stressor event 
or incident during a period of the veteran's service is not 
demonstrated.   


CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In June 2001, July 2005, September 2006, and November 2006, 
the RO sent the veteran a letter in which he was informed of 
the requirements needed to establish service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the record after each letter.  

The Board notes that the veteran was informed in the 
September 2006 letter that a disability rating and effective 
date would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  

There is no nexus opinion on file on whether the veteran 
has PTSD due to service.  Such development is to be 
considered necessary if the information of record does not 
contain sufficient medical evidence to decide the claim, 
but contains competent evidence of diagnosed PTSD; 
establishes a verified service stressor; and indicates 
that the claimed disability may be associated with the in-
service stressor.  38 C.F.R. § 3.159(c)(4).  Because not 
all of these requirements have been met, as discussed 
hereinbelow, a VA examination or related medical opinion 
is not required with regard this issue.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran asserts that he has PTSD caused by stressful 
events to which he was exposed in service.  

The veteran served in the Persian Gulf.  His military 
specialty was noted to be information management technician.  

The service treatment record does not reveal any complaints 
or findings of a psychiatric disability, including on final 
discharge medical evaluation in June 1992.  Although the 
veteran said on VA evaluation in October 1992 that he was 
under stress and had been under stress in service, no 
psychiatric disorder was found.  

The initial postservice evidence of a psychiatric problem was 
in February 2000, when mild PTSD was diagnosed.  Subsequent 
VA and private treatment records show continued psychiatric 
problems, including several diagnoses of PTSD.  Additionally, 
there are private medical reports on file which link the 
veteran's PTSD to his service stressors.  

Photocopies of letters from the veteran to his wife and to 
his brother were added to the claims files in June 2005 and 
December 2007.  These letters, dated in 1991, talk about the 
Persian Gulf and contain references to beheadings and sea 
snakes.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

With regard to the second PTSD criterion, the evidence of an 
in-service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

The evidence in this case does not serve to show that the 
veteran was engaged in combat with the enemy.  He was not 
awarded any medals or decorations indicative of combat, and 
his military specialty, information management technician, is 
also not indicative of combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154 are not applicable in this case.  

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  

Although PTSD has been diagnosed, there still needs to be 
credible evidence to establish the incurrence of a service 
stressor.  The veteran's stressors are reported as those of 
seeing civilians beheaded, recovering Iraqi bodies, 
witnessing a soldier being blown up by a booby-trapped AK-47, 
and being in Saudi Arabia when there was a breach of 
security.    

According to a February 2005 statement from the United States 
Armed Services Center for Unit Records Research (USASCRUR), 
the stressors provided by the veteran were unable to be 
verified without more specific information from the veteran, 
to include names and branches of service of people involved.  
It was also noted that stressors such as recovering Iraqi 
bodies or seeing civilians killed could not be verified.  

The veteran failed to provide more specific information 
despite VA requests in September and November 2006.  

Thus, the Board finds that the veteran is unable to provide 
any specific information to aid in verification of his 
service stressors, including the names and units of any 
person whom he witnessed or knew who was either injured or 
killed.  

Consequently, despite VA's efforts to obtain sufficient 
information from the veteran to verify his claimed stressors, 
the veteran is unable to provide any detailed information 
regarding the claimed events to warrant resubmission to the 
USASCRUR for verification.  

Because the veteran has not provided sufficient evidence of 
service stressors that can be verified, all of the elements 
needed to support a diagnosis of PTSD have not been shown in 
this case.  Hence, service connection for PTSD must be 
denied.  

With respect to the written statements by and on behalf of 
the veteran in support of his service connection claim, lay 
statements alone, including those from the veteran and his 
wife, are not competent evidence to establish the diagnosis 
of PTSD due to service.  A layperson is not competent to make 
a determination that a particular disability is the result of 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Although the veteran contends that the 1991 letters home are 
proof of his service stressors, the Board notes that, while 
there are references to beheadings and sea snakes, the 
veteran does not say that he witnessed the beheadings 
himself.  

In fact, he said "[t]hey still hold public beheadings down 
town here, and all are invited to come and watch these people 
get their heads chopped off for screwing up."  He did not 
refer to having gone to a beheading or to being upset by 
them.  Additionally, he does not report being personally 
threatened by a sea snake since he sailing was in a boat.  

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the veteran's claim.  
Consequently, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for claimed PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


